[Cite as Brehm v. Brehm, 2022-Ohio-2308.]


                                     COURT OF APPEALS
                                TUSCARAWAS COUNTY, OHIO
                                 FIFTH APPELLATE DISTRICT


 ALISHA BREHM nka SNYDER                     JUDGES:
                                             Hon. W. Scott Gwin, P.J.
        Plaintiff-Appellant /                Hon. William B. Hoffman, J.
        Cross-Appellee                       Hon. John W. Wise, J.
 -vs-
                                             Case No. 2021 AP 09 0024
 CASEY T. BREHM

         Defendant-Appellee /                OPINION
         Cross-Appellant




 CHARACTER OF PROCEEDINGS:                   Appeal from the Tuscarawas County
                                             Court of Common Pleas, Juvenile Court
                                             Division, Case No. 2008 CS 00324


 JUDGMENT:                                   Affirmed in part; Reversed in part;
                                             Remanded

 DATE OF JUDGMENT ENTRY:                     June 29, 2022


 APPEARANCES:


 For Plaintiff-Appellant/Cross-Appellee      For Defendant-Appellee/Cross-Appellant

 JAMES J. ONG                                PAUL HERVEY
 Connolly, Hillyer & Ong                     4700 Dressler Avenue, N.W.
 201 N. Main Street                          Canton, Ohio 44718
 Uhrichsville, Ohio 44683
Tuscarawas County, Case No. 2021 AP 09 0024                                              2


Hoffman, J.
       {¶1}   Plaintiff-appellant/cross-appellee Alisha Brehm nka Snyder (“Mother”)

appeals the August 19, 2021 Judgment Entry entered by the Tuscarawas County Court

of Common Pleas, Juvenile Division, which denied her motion for modification of custody

and granted defendant-appellee/cross-appellant Casey T. Brehm’s (“Father”) motion for

child support modification. Father appeals the same judgment entry, which ordered a

downward deviation to zero from Mother’s calculated child support obligation. Father also

appeals a second August 19, 2021 Judgment Entry, which denied his motion to tax

transcript expenses as costs.

                          STATEMENT OF THE FACTS AND CASE

       {¶2}   Mother and Father were married in early 2007, one child was born as issue

of the marriage (“the Child”). The parties separated prior to Father learning Mother was

pregnant. Father did not meet the Child until the Child was approximately ten days old.

Mother moved to Tuscarawas County sometime in 2008. Father was living in Licking

County at the time.

       {¶3}   On November 7, 2008, the Tuscarawas County Child Support Enforcement

Agency and Department of Job and Family Services (“CSEA”), on behalf of the Child and

Mother, filed a complaint to establish child support, naming Father as the obligor. CSEA

filed an amended complaint on November 24, 2008. Subsequently, on January 5, 2009,

CSEA filed a complaint to establish child support and to establish care, custody, and

residential parentcy of the Child. On February 12, 2009, Father filed a motion for custody,

support, visitation, and temporary orders.     Therein, Father requested the trial court

appoint a Guardian ad Litem (“GAL”) for the Child.
Tuscarawas County, Case No. 2021 AP 09 0024                                               3


      {¶4}    Via Decision filed September 9, 2009, the magistrate adopted Father’s

Shared Parenting Plan with modifications. The magistrate issued a Nunc Pro Tunc

Decision on October 23, 2009, adding the terms of the parties’ companionship with the

Child, to wit: alternating weeks. Neither party was ordered to pay child support although

each party was obligated to make a cash medical support payment, if necessary. The

trial court retained jurisdiction over the Child. The parties agreed to defer the issue of

whom would be the residential parent for school purposes until the Child approached

school age.   In early 2010, the Licking County Court of Common Pleas, Domestic

Relations Division, finalized the parties’ divorce. (Licking County Court of Common Pleas

Case No. 2009 DR 329).

      {¶5}    On March 25, 2014, Father filed a motion to terminate or modify the shared

parenting plan. Therein, Father requested he be designated residential parent for school

purposes and Mother be ordered to pay child support. The magistrate conducted a

hearing on the motion on July 24, 2014. Via Decision filed August 8, 2014, the magistrate

recommended the shared parenting plan be amended to designate Father as residential

parent. The trial court approved and adopted the magistrate’s decision via Judgment

Entry filed September 3, 2014. Via Decision filed September 3, 2014, the magistrate

memorialized the parties’ agreed companionship schedule. The magistrate designated

Mother the obligor for child support, however, deviated her support obligation to zero.

      {¶6}    On July 1, 2020, Mother filed a motion for modification of custody. Therein,

Mother asserted there had been a change in circumstances since the previous order of

custody and it would be in the Child’s best interest to designate her as legal custodian

and residential parent. Father filed a motion to dismiss, arguing Mother failed to state a
Tuscarawas County, Case No. 2021 AP 09 0024                                             4


reason to modify or terminate the shared parenting plan. Subsequently, on September

22, 2020, Father filed a motion to modify child support. The trial court reappointed the

GAL, who ultimately recommended Mother be named residential parent for school

purposes.

       {¶7}   The magistrate conducted a hearing on October 29, 2020. Following the

hearing, the magistrate conducted an in-camera interview with the Child. Via Decision

filed March 8, 2021, the magistrate recommended both Mother and Father be granted

legal custody of the Child.     The magistrate found there had been a change in

circumstances, the Child was integrated into Mother’s family and home, and any harm

likely to be caused by a change in environment, specifically school, was outweighed by

the advantages of the change of environment. The magistrate ordered Father to pay child

support to Mother in the amount of $500.09/month and provide medical and dental

insurance for the Child.

       {¶8}   Father filed timely objections to the magistrate’s decision. Therein, Father

argued the magistrate failed to set forth the change of circumstances which warranted

the modification of the shared parenting plan. The trial court conducted a hearing on

Father’s objections on June 29, 2021. Following the hearing, Father filed his proposed

findings of fact and conclusions of law and a motion to tax transcript expenses as costs.

       {¶9}   Via Judgment Entry filed August 19, 2021, the trial court overruled the

magistrate’s March 8, 2021 Decision. The trial court found a change in circumstances

had not occurred since the prior decree. In addition, the trial court denied Mother’s July

1, 2020 motion for modification of custody. The trial court granted Father’s September

22, 2020 motion for modification of child support, however, the court deviated Mother’s
Tuscarawas County, Case No. 2021 AP 09 0024                                            5


obligation to zero. In a separate August 19, 2021 Judgment Entry, the trial court denied

Father’s motion to tax transcript expenses as costs.

      {¶10} It is from the judgment entry denying her motion for modification of custody,

Mother appeals, assigning as error:



             I. JUDGE ADAM W. WILGUS ERRED AS A MATTER OF LAW BY

      FINDING     THAT     THE    MAGISTRATE’S         DECISION   SHOULD        BE

      OVERRULED         DUE      TO   THERE      BEING     NO     CHANGE        OF

      CIRCUMSTANCES SINCE THE PRIOR DECREE.

             II. THE LOWER COURT ERRED AS A MATTER OF LAW BY

      DETERMINING THAT NO CHANGE OF CIRCUMSTANCES HAD BEEN

      DEMONSTRATED BY APPELLANT.



      {¶11} Father cross-appeals, raising the following assignments of error:



             I. THE TRIAL COURT ABUSED ITS DISCRETION IN DEVIATING

      MOTHER’S CHILD SUPPORT OBLIGATION TO ZERO.

             II. THE TRIAL COURT ERRED IN FAILING TO TAX TRANSCRIPT

      FEES AS COURT COSTS.
Tuscarawas County, Case No. 2021 AP 09 0024                                              6


                                              APPEAL

                                                   I

       {¶12} In her first assignment of error, Mother argues the trial court erred in

overruling the magistrate’s decision by finding there was no change in circumstances

since the prior decree.

       {¶13} In her Brief to this Court, Mother asserts she was not required to

demonstrate a change of circumstances because “[t]he March 8, 2021 Magistrate’s

Decision merely recommended a modification in the time allocation between the parties.”

Brief of Mother at 3. Mother relies on the Ohio Supreme Court’s decision in Fisher v.

Hasenjager, 116 Ohio St.3d 53, 2007-Ohio-5589, 876 N.E.2d 546, in support of her

position a party seeking a modification of a shared parenting plan is only required to show

the modification is in the best interest of the Child.

       {¶14} In Fisher, supra, the Ohio Supreme Court certified the following question

review:



              Is a change in the designation of residential parent and legal

       custodian of children a “term” of a court approved shared parenting decree,

       allowing the designation to be modified solely on a finding that the

       modification is in the best interest of the children pursuant to R.C.

       3109.04(E)(2)(b) and without a determination that a “change in

       circumstances” has occurred pursuant to R.C. 3109.04(E)(1)(a)?



       {¶15} Id. at ¶ 1.
Tuscarawas County, Case No. 2021 AP 09 0024                                             7


     {¶16} The Fisher Court answered the question in the negative and held:



            A modification of the designation of residential parent and legal

     custodian of a child requires a determination that a “change in

     circumstances” has occurred, as well as a finding that the modification is in

     the best interest of the child. (R.C. 3109.04(E)(1)(a), construed.)



     {¶17} Id. at syllabus.

     {¶18} In reaching its decision, the Fisher Court explained:



            *** [S]ubsection (A)(1) [of R.C. 3109.04] states that if one parent is

     allocated the primary parental rights and responsibilities for the care of a

     child, that parent is designated the residential parent and legal custodian of

     the child. Therefore, the residential parent and legal custodian is the person

     with the primary allocation of parental rights and responsibilities. When a

     court designates a residential parent and legal custodian, the court is

     allocating parental rights and responsibilities.

            A court also allocates parental rights and responsibilities when it

     issues a shared-parenting order. R.C. 3109.04(A)(2). A court may allocate

     parental rights and responsibilities for the care of a child to both parents and

     issue a shared-parenting order requiring the parents to share all or some of

     the aspects of the physical and legal care of the child in accordance with

     the approved plan for shared parenting. Id.
Tuscarawas County, Case No. 2021 AP 09 0024                                             8


            *** R.C. 3109.04(E)(1)(a) expressly provides for the modification of

     parental rights and responsibilities in a decree. An allocation of parental

     rights and responsibilities is a designation of the residential parent and legal

     custodian. Therefore, R.C. 3109.04(E)(1)(a) controls when a court modifies

     an order designating the residential parent and legal custodian.

            ***

            R.C. 3109.04(E)(1)(a) permits the modification of a prior decree

     allocating parental rights and responsibilities; R.C. 3109.04(E)(2)(b) permits

     a court to modify the terms of the plan for shared parenting, which must be

     approved by a court and incorporated by the court into the shared-parenting

     decree. Within the custody statute, a “plan” is statutorily different from a

     “decree” or an “order.” A shared-parenting order is issued by a court when

     it allocates the parental rights and responsibilities for a child. R.C.

     3109.04(A)(2). Similarly, a shared-parenting decree grants the parents

     shared parenting of a child. R.C. 3109.04(D)(1)(d). An order or decree is

     used by a court to grant parental rights and responsibilities to a parent or

     parents and to designate the parent or parents as residential parent and

     legal custodian.

            However, a plan includes provisions relevant to the care of a child,

     such as the child's living arrangements, medical care, and school

     placement. R.C. 3109.04(G). A plan details the implementation of the

     court's shared-parenting order. For example, a shared-parenting plan must
Tuscarawas County, Case No. 2021 AP 09 0024                                                              9


        list the holidays on which each parent is responsible for the child and include

        the amount a parent owes for child support.

                A plan is not used by a court to designate the residential parent or

        legal custodian; that designation is made by the court in an order or decree.

        Therefore, the designation of residential parent or legal custodian cannot

        be a term of shared-parenting plan, and thus cannot be modified pursuant

        to R.C. 3109.04(E)(2)(b).



        {¶19} Id. at ¶¶ 23-24, 26, 29-31 (Emphasis added).

        {¶20} While Mother characterizes the magistrate’s decision as “merely” a

recommendation “the time allocation between the parties” be modified, the express

language of her motion for modification establishes she sought to have the trial court

“modify the current custody designation, and to now name her as the sole residential and

legal custodian of the minor child.”1 July 1, 2020 Motion for Modification of Custody at 1,

unpaginated. “When a court designates a residential parent and legal custodian, the court

is allocating parental rights and responsibilities.” Fisher, supra at ¶ 23. Because Mother

requested the allocation of parental rights and responsibilities be modified to name her

the sole residential parent and legal custodian of the Child, “ a determination that a

‘change in circumstances’ has occurred, as well as a finding that the modification is in the

best interest of the child, pursuant to R.C. 3109.04(E)(1)(a),” was required. Id. at ¶ 37.




1It should be noted, Father had been designated the residential parent of the Child for school purposes via
Magistrate’s Decision filed September 3, 2014. In her September 3, 2014 Decision, the magistrate
specifically stated, “[t]he shared parenting plan shall remain in effect, but modified.”
Tuscarawas County, Case No. 2021 AP 09 0024                                            10


       {¶21} Based upon the foregoing, we find the trial court did not err in finding the

magistrate was required to determine whether a change in circumstances had occurred.

       {¶22} Father points this Court to the Ohio Supreme Court’s recent decision in

Bruns v. Green, 163 Ohio St.3d 43, 2020-Ohio-4787, 168 N.E.3d 396, to explain the

“different legal hurdles” a party must overcome depending on whether there is a request

to change or terminate a shared parenting plan or change or terminate a shared parenting

decree or order. Brief of Father at 8.

       {¶23} In Bruns, the Ohio Supreme Court held, “under the plain language of R.C.

3109.04, a trial court is not required to find a change in circumstances, in addition to

considering the best interest of the child, before terminating a shared-parenting plan and

decree and designating one parent as the residential parent and legal custodian.” Id. at ¶

21 (Emphasis added).

       {¶24} The Bruns Court distinguished Fisher, supra, noting the parents in Fisher

both moved for a modification of the custody order, each seeking sole residential and

legal custody. Id. at ¶ 16. The Ohio Supreme Court added, “we answered the only

question before the court, namely, whether a modification of joint residential and legal

custody requires a change-in-circumstances finding.” Id. at ¶ 20. The decision in Bruns

only serves to confirm our decision herein.

       {¶25} Mother’s first assignment of error is overruled.

                                                II

       {¶26} In her second assignment of error, Mother submits the trial court erred in

finding she failed to demonstrate a change in circumstances occurred.
Tuscarawas County, Case No. 2021 AP 09 0024                                            11


      {¶27} R.C. 3109.04(E), which governs the modification of shared parenting plans

and decrees provides, in relevant part:



             (1) (a) The court shall not modify a prior decree allocating parental

      rights and responsibilities for the care of children unless it finds, based on

      facts that have arisen since the prior decree or that were unknown to the

      court at the time of the prior decree, that a change has occurred in the

      circumstances of the child, the child's residential parent, or either of the

      parents subject to a shared parenting decree, and that the modification is

      necessary to serve the best interest of the child. In applying these

      standards, the court shall retain the residential parent designated by the

      prior decree or the prior shared parenting decree, unless a modification is

      in the best interest of the child and one of the following applies:

             (i) The residential parent agrees to a change in the residential parent

      or both parents under a shared parenting decree agree to a change in the

      designation of residential parent.

             (ii) The child, with the consent of the residential parent or of both

      parents under a shared parenting decree, has been integrated into the

      family of the person seeking to become the residential parent.

             (iii) The harm likely to be caused by a change of environment is

      outweighed by the advantages of the change of environment to the child.
Tuscarawas County, Case No. 2021 AP 09 0024                                             12


      {¶28} Although R.C. 3109.04 does not define “change in circumstances,” Ohio

courts have held the phrase pertains to “an event, occurrence, or situation which has a

material and adverse effect upon the child.” In re A.P., 2d Dist. Montgomery No. 28023,

2019-Ohio-139, ¶ 23; Pierson v. Gorrell, 12th Dist. Butler No. CA 2011-11-216, 2012-

Ohio-3878, ¶ 13. “A change in circumstances must be one of substance, not slight or

inconsequential, to justify modifying a prior custody order.” Davis v. Flickinger, 77 Ohio

St.3d 415, 418, 674 N.E.2d 1159 (1997). “In determining whether a ‘change’ has

occurred, a trial judge must have wide latitude in considering all the evidence, and the

court's decision must not be reversed absent an abuse of discretion.” In re A.P., 2d Dist.

Montgomery No. 28023, 2019-Ohio-139, ¶ 23. In order to find an abuse of discretion, we

must determine the trial court's decision was unreasonable, arbitrary or unconscionable

and not merely an error of law or judgment. Blakemore v. Blakemore, 5 Ohio St.3d 217,

450 N.E.2d 1140 (1983).

      {¶29} In her Affidavit attached to her Motion for Modification of Custody, Mother

averred, “For approximately the past two years the minor child has indicated to me his

desire to reside exclusively with me during the school year.” Affidavit of Mother at ¶ 3.

Mother further averred, “The minor child has been asking me for a significant period of

time to ask the Court to allow him to reside in my home.” Id. at ¶ 5. Thus, the only change

of circumstances upon which Mother predicated her motion for modification was the

Child’s desire to live with her. In her Brief to this Court, Mother contends the evidence

she presented, which demonstrated a change in circumstances, included the Child

expressing his desire to live with her as well as Father’s failure to provide adequate

medical care for the Child.
Tuscarawas County, Case No. 2021 AP 09 0024                                                13


       {¶30} Mother’s assertion Father failed to provide adequate medical care for the

Child is based upon an incident which occurred in early September, 2020. The Child

sustained a burn to his leg while riding a dirt bike. Father, who is an experienced

firefighter, did not seek medical attention for the Child, but treated the burn with over-the-

counter ointment. Father did not notify Mother of the Child’s injury. When Mother picked

up the Child and observed the burn, she took the Child to the Emergency Room at Union

Hospital in Dover, Ohio. The Child was diagnosed with first and second degree burns

and was referred to a burn clinic. Mother scheduled an appointment with Akron Children’s

Hospital. Mother did not advise Father she had taken the Child to the emergency room

and did not notify Father of the follow-up appointment at Akron Children’s Hospital until

days later when she returned the Child to Father’s care. Father chose to have the Child’s

follow-up treatment with a provider in Columbus, which was closer to his home and

covered by his insurance.

       {¶31} In its August 19, 2021 Judgment Entry, the trial court made specific findings

relative to the burn incident as well as the following findings:



              12. Child enjoys his time at both Mom and Dad’s homes. Child

       expresses a desire to spend additional time at Mom’s home.

              13. Both parents clearly care for and love Child. Unfortunately, Mom

       and Dad have a difficult time communicating with each other. Thankfully,

       their respective paramours are supportive and both appear to be beneficial

       influences on Child.
Tuscarawas County, Case No. 2021 AP 09 0024                                                 14


              14. Mom and Dad need to be more transparent with each other when

       it comes to sharing information about Child. It’s in Child’s best interest for

       both parents to remain informed about Child’s education, health and

       extracurricular activities.   Failing to share information is a detriment to

       Child’s wellbeing and will not be tolerated by this Court.

              15. Dad used his discretion in determining not to seek medical

       attention for Child’s burn. Based upon the testimony and pictures of the

       burn, it appears dad should have sought out medical treatment for Child

       and notified Mom. Likewise, Mom should have informed Dad of the hospital

       visit and consulted with him prior to scheduling a follow up consultation

       during his time with Child.

              August 19, 2021 Judgment Entry at p. 2-3.



       {¶32} The trial court reviewed the factors set forth in R.C. 3109.04(E)(1)(a), supra,

and concluded “a change of circumstances of the child, the child’s residential parent, or

either of the parents subject to a shared parenting decree has NOT occurred since the

prior decree.” Aug. 19, 2021 Judgment Entry at p 3.

       {¶33} Mother argues the trial court failed to consider the express wishes of the

child in its change of circumstances analysis. Mother relies on this Court’s decision in

Schoolcraft v. Markel, 5th Dist. Stark No. 2020 CA 00036, 2020-Ohio-3512, in which we

found the trial court abused its discretion in failing to consider the child's wishes under its

change in circumstances analysis. Id. at ¶ 18. In Schoolcraft, we also acknowledged a

child's desire to live with a particular parent, without more, does not constitute a change
Tuscarawas County, Case No. 2021 AP 09 0024                                                15


of circumstance. Id. at ¶ 14, citing Davis v. Davis, 5th Dist. Tusc. No. 2016 AP 05 0031,

2016-Ohio-7205, ¶ 38.

       {¶34} Mother points to the testimony of the GAL at the October 29, 2020 hearing

before the magistrate. The GAL testified, “when I spoke to [the Child] and said to him,

‘Hey, you know, a change like this, moving to Mom’s house, would mean a change in

school’ and he said ‘I understand that, I’ll be in school with my step sister’. . . and he was

looking forward to that.” Tr. at 33. The GAL also noted, “he’s very clear that he would

like to have some more time with Mom.” Id. at 34.           The GAL continued the Child’s

“request for more time with Mom. . .he had asked Dad for that many times, and he said,

and you know, he said that ‘Dad’s told me no so many times I just quit asking.’ . . . to

give him some more time with Mom in this blended family where he seems to feel very

comfortable just seems to make sense at this time.” Id. at 37. The GAL indicated she

would be fine with the switch and believed such would be in the best interest of the Child.

       {¶35} The trial court stated it had conducted “an independent review as to the

objected matters, trial transcript, exhibits and in camera.” Aug. 19, 2021 Judgment Entry

at p.3. There is no affirmative record demonstration the trial court did not consider the

Child’s wishes in its change of circumstances analysis. In fact, in its August 19, 2021

Judgment Entry, Findings of Fact #12, the trial court specifically noted the Child

“expresses a desire to spend additional time at Mom’s home” and had conducted an in-

camera interview with the Child.

       {¶36} Based upon our review of the entire record in this matter, we do not find “an

event, occurrence, or situation which has a material and adverse effect upon the child”

happened so as to result in a change of circumstances. To the contrary, the evidence
Tuscarawas County, Case No. 2021 AP 09 0024                                                16


suggests the Child continues to perform well academically and maintains good

relationships with both of his parents as well as his step-parents. Although the trial court

determined Father should have sought treatment for the burn injury the Child sustained,

there was no evidence to suggest Father failed to provide adequate medical care for the

Child on any other occasion. Accordingly, we find the trial court did not abuse its discretion

in finding no change of circumstances occurred since the prior decree.

       {¶37} Mother’s second assignment of error is overruled.

                                         CROSS-APPEAL

                                                  I

       {¶38} In his first assignment of error on cross-appeal, Father contends the trial

court abused its discretion in ordering a downward deviation to zero from Mother’s

calculated child support obligation. We disagree.

       {¶39} Pursuant to R.C. 3119.22, a trial court may deviate from the standard child

support order if, after considering the factors and criteria set forth in R.C. 3119.23, such

an order would be unjust or inappropriate and would not be in the best interest of the

children. Brown v. Brown, 12th Dist. Butler No. CA2014–09–184, 2015-Ohio-1930, 2015

WL 2452047, ¶ 7. In determining if a deviation is in the best interest of the children, R.C.

3119.23 sets forth a number of factors the court may consider. Id. The trial court herein

ordered a downward deviation to zero “based on extended parenting time with the child

and the relative finances of the parties” pursuant to R.C. 3119.23(C) and (E). Aug. 19,

2021 Judgment Entry at 4.
Tuscarawas County, Case No. 2021 AP 09 0024                                               17


       {¶40} A trial court's decision regarding whether to order a deviation from the child

support guidelines is reviewed for an abuse of discretion. Booth v. Booth, 44 Ohio St.3d

142, 144, 541 N.E.2d 1028 (1989).

       {¶41} Based upon our review of the entire record in this matter, we find the trial

court did not abuse its discretion in ordering a downward deviation to zero from Mother’s

calculated child support obligation.

       {¶42} Father’s first assignment of error on cross-appeal is overruled.

                                                 II

       {¶43} In his second assignment of error on cross-appeal, Father asserts the trial

court abused its discretion in failing to tax transcript fees as costs. We agree.

       {¶44} Civ.R. 54(D), which governs the allowance of costs to the prevailing party

in a civil action, provides: “Except when express provision therefor is made either in a

statute or in these rules, costs shall be allowed to the prevailing party unless the court

otherwise directs.” The phrase “unless the court otherwise directs” grants the trial court

discretion to order the prevailing party bear all or part of his or her own costs. State By &

Through Wray v. Karl R. Rohrer Assoc., Inc., 5th Dist. Tusc. No. 2017AP050012, 2018-

Ohio-156, ¶ 5 (Citation omitted). Accordingly, “[a] court's assessment of costs under

Civ.R. 54(D) is reviewed under an abuse of discretion standard.” State ex rel. Fant v.

Regional Transit Auth. (1990), 48 Ohio St.3d 39, 548 N.E.2d 240. An abuse of discretion

connotes more than an error of law or judgment; it implies the court's attitude is

unreasonable, arbitrary, or unconscionable. Blakemore v. Blakemore, 5 Ohio St.3d 217,

219, 450 N.E.2d 1140 (1983). A
Tuscarawas County, Case No. 2021 AP 09 0024                                                   18


       {¶45} R.C. 2303.21 states: “When it is necessary in an appeal, or other civil action

to procure a transcript of a judgment or proceeding, or exemplification of a record, as

evidence in such action or for any other purpose, the expense of procuring such transcript

or exemplification shall be taxed in the bill of costs and recovered as in other cases.”

       {¶46} Civ. R. 53(D)(3)(b)(iii) provides:



              An objection to a factual finding, whether or not specifically

       designated as a finding of fact under Civ.R. 53(D)(3)(a)(ii), shall be

       supported by a transcript of all the evidence submitted to the magistrate

       relevant to that finding or an affidavit of that evidence if a transcript is not

       available. * * * The objecting party shall file the transcript or affidavit with the

       court within thirty days after filing objections unless the court extends the

       time in writing for preparation of the transcript or other good cause. If a party

       files timely objections prior to the date on which a transcript is prepared, the

       party may seek leave of court to supplement the objections. (Emphasis

       added.)



       {¶47} Father filed objections to the magistrate's decision, specifically objecting to

the magistrate’s factual finding a change in circumstances occurred. As such, he was

required to file a transcript of the magistrate’s hearing pursuant Civ. R. 53(D)(3)(b)(iii).

The transcript, therefore, was necessary litigation expense under R.C. 2303.21. The

transcript expense was neither unusual nor unreasonable. Accordingly, we find the trial
Tuscarawas County, Case No. 2021 AP 09 0024                                            19


court abused its discretion in denying Father’s motion to tax the transcript fees as court

costs. See, Zittkowski v. Zittkowski, 70 Ohio App.3d 484, 487 (11th Dist. 1990),

      {¶48} Father’s second assignment of error on cross-appeal is sustained.

      {¶49} The judgment of the Tuscarawas County Court of Common Pleas, Juvenile

Division, is affirmed in part, reversed in part, and remanded for further proceedings

consistent with this Opinion and the law.



By: Hoffman, J.
Gwin, P.J. and
Wise, John, J. concur